Case 1:21-cv-00487-JMF Document 12-5 Filed 01/28/21 Page 1 of 7




EXHIBIT E
            Case 1:21-cv-00487-JMF Document 12-5 Filed 01/28/21 Page 2 of 7


                                                                                                 SCHEDULE B
                                                                                                 SCHEDULE B

            AGREEMENT OF
            AGREEMENT OF RESTRICTIVE
                         RESTRICTIVE COVENANTS
                                     COVENANTS AND
                                                AND OTHER
                                                     OTHER OBLIGATIONS
                                                           OBLIGATIONS FOR
                                                                       FOR
                           EMPLOYEES IN
                           EMPLOYEES  IN THE
                                         THE UNITED
                                             UNITED STATES
                                                    STATES

         This Agreement of
         This Agreement   of Restrictive
                             Restrictive Covenants
                                         Covenants and
                                                   and Other
                                                        Other Obligations
                                                              Obligations for   Employees in
                                                                            for Employees      the United
                                                                                            in the United
States (the "RCA")
States (the “RCA”) is
                    is entered
                       entered into by and
                               into by  and between
                                            between Willis
                                                    Willis Towers   Watson Public
                                                           Towers Watson     Public Limited
                                                                                     Limited Company
                                                                                             Company (the(the
“Company”) and
"Company")    and the
                  the participant
                      participant (the
                                  (the "Colleague")
                                       “Colleague”) to
                                                    to be
                                                       be effective
                                                          effective as
                                                                    as of the date
                                                                       of the      the Colleague
                                                                              date the Colleague signs
                                                                                                   signs or
                                                                                                         or
electronically accepts this
electronically accepts this RCA.
                            RCA.

                                                  RECITALS
                                                  RECITALS

           Whereas, Colleague
           Whereas, Colleague is
                              is employed by aa Subsidiary
                                 employed by               of the
                                                Subsidiary of the Company;
                                                                  Company;

       Whereas, subject
       Whereas,   subject to
                          to approval
                             approval by
                                       by the
                                          the Committee
                                               Committee oror the
                                                              the Company's
                                                                  Company’s Share    Award Committee,
                                                                              Share Award   Committee, the
                                                                                                       the
Colleague has
Colleague has been
              been designated
                   designated to
                               to receive
                                  receive aa grant
                                             grant of
                                                   of performance-based
                                                      performance-based restricted
                                                                          restricted share
                                                                                     share units
                                                                                           units ("PRSUs"
                                                                                                 (“PRSUs” or
                                                                                                          or
“Awards”) under
"Awards")  under the
                 the Company's
                     Company’s 2012
                                  2012 Equity
                                        Equity Incentive  Plan (the
                                                Incentive Plan  (the "Plan");
                                                                     “Plan”);

          Whereas, any
          Whereas,  any Award
                        Award granted
                               granted to
                                        to the
                                           the Colleague
                                               Colleague is
                                                          is subject
                                                             subject to
                                                                      to the
                                                                         the terms
                                                                             terms and
                                                                                    and conditions
                                                                                        conditions of
                                                                                                    of the
                                                                                                        the Plan,
                                                                                                            Plan,
the award
the award agreement
           agreement evidencing   the Colleague's
                       evidencing the Colleague’s Award
                                                   Award (including
                                                           (including any
                                                                        any country
                                                                             country specific
                                                                                      specific terms
                                                                                               terms thereto)
                                                                                                      thereto)
and this
and  this RCA,
          RCA, and
               and in
                    in consideration
                       consideration of
                                     of the
                                        the Award,
                                            Award, the
                                                    the Colleague
                                                        Colleague shall
                                                                   shall enter
                                                                           enter into and acknowledge
                                                                                 into and  acknowledge hishis or
                                                                                                              or
her agreement
her agreement to
               to the
                  the terms
                      terms and
                            and conditions  of the
                                conditions of  the Plan,
                                                   Plan, the
                                                         the award
                                                             award agreement
                                                                     agreement andand this
                                                                                      this RCA;
                                                                                           RCA; and
                                                                                                  and

         Whereas, the
         Whereas,  the Colleague
                       Colleague acknowledges
                                  acknowledges andand agrees
                                                       agrees that
                                                              that he
                                                                   he or
                                                                      or she
                                                                         she desires
                                                                             desires to
                                                                                     to receive  the Award
                                                                                        receive the  Award
and understands
and understands and
                and agrees
                    agrees any
                           any Award
                               Award is   subject to
                                       is subject  to the
                                                      the terms
                                                          terms and
                                                                and conditions
                                                                    conditions set
                                                                                set forth in the
                                                                                    forth in the Plan,
                                                                                                 Plan, the
                                                                                                       the
applicable award
applicable award agreement
                 agreement and
                            and this
                                this RCA.
                                     RCA.

         NOW, THEREFORE,
         NOW,    THEREFORE, in    in consideration
                                      consideration of
                                                     of the
                                                        the mutual
                                                            mutual covenants   and promises
                                                                    covenants and   promises contained
                                                                                              contained herein
                                                                                                         herein
and for
and     other valuable
    for other valuable consideration,
                       consideration, in   particular the
                                        in particular the Award,
                                                          Award, the
                                                                  the receipt
                                                                      receipt and
                                                                              and sufficiency
                                                                                   sufficiency of
                                                                                               of which
                                                                                                  which is
                                                                                                         is
hereby acknowledged
hereby  acknowledged inin this
                          this recital
                               recital and
                                       and within
                                           within Section
                                                   Section 6.4
                                                            6.4 below,
                                                                below, the
                                                                       the Parties
                                                                           Parties hereto  agree, with
                                                                                    hereto agree, with the
                                                                                                       the intent
                                                                                                           intent
to be
to be bound,
      bound, as
              as follows:
                 follows:

Section 1 -- Recitals
Section 1    Recitals

    The  Recitals set
    The Recitals  set forth
                      forth above
                            above are
                                  are an
                                      an integral
                                         integral part
                                                  part of
                                                       of this
                                                          this RCA,
                                                               RCA, and
                                                                    and are
                                                                        are incorporated
                                                                            incorporated herein
                                                                                         herein by
                                                                                                by
    reference.
    reference.

Section
Section 22 -- Definitions
              Definitions

    2.1.
    2.1.      “Award” shall
              "Award" shall have
                            have the
                                 the meaning
                                     meaning as
                                             as set
                                                set forth
                                                    forth in the recitals.
                                                          in the recitals.

    2.2.
    2.2.      “Business” shall
              "Business"  shall mean
                                mean insurance
                                     insurance brokerage,
                                                brokerage, reinsurance
                                                            reinsurance brokerage,
                                                                         brokerage, surety
                                                                                    surety brokerage,
                                                                                           brokerage, bond
                                                                                                       bond
               brokerage, insurance
               brokerage, insurance agency,
                                    agency, underwriting
                                            underwriting agency,
                                                           agency, managing
                                                                    managing general
                                                                               general agency,
                                                                                       agency, risk
                                                                                               risk
               management, claims
               management,   claims administration,
                                    administration, self-insurance,
                                                    self-insurance, risk management consulting
                                                                    risk management               or other
                                                                                       consulting or other
               business performed
               business performed by
                                   by the
                                      the Restricted
                                          Restricted Group.
                                                     Group.

    2.3.
    2.3.      “Committee” shall
              "Committee" shall have the same
                                have the same meaning
                                              meaning as
                                                      as set
                                                         set forth
                                                             forth in the Plan
                                                                   in the Plan or
                                                                               or the
                                                                                  the applicable
                                                                                      applicable award
                                                                                                 award
               agreement.
               agreement.

    2.4.
    2.4.      “Competitor” shall
              "Competitor"     shall mean
                                     mean any
                                           any business
                                                business principally
                                                         principally engaged
                                                                     engaged in
                                                                              in insurance
                                                                                 insurance brokerage,
                                                                                            brokerage,
               reinsurance brokerage,
               reinsurance   brokerage, surety
                                         surety brokerage,
                                                brokerage, bond
                                                            bond brokerage,
                                                                 brokerage, insurance   agency, underwriting
                                                                             insurance agency,  underwriting
               agency, managing
               agency, managing general
                                    general agency,
                                            agency, risk
                                                     risk management,
                                                          management, claims
                                                                        claims administration,
                                                                                administration, self-insurance,
                                                                                                self-insurance,
               risk management
               risk management consulting     or other
                                   consulting or other business
                                                        business which
                                                                 which is
                                                                       is either
                                                                          either performed
                                                                                 performed by
                                                                                            by the
                                                                                               the Restricted
                                                                                                    Restricted
               Group or
               Group     is aa business
                      or is    business in which the
                                        in which  the Restricted
                                                      Restricted Group
                                                                 Group has
                                                                        has taken
                                                                            taken steps
                                                                                   steps toward
                                                                                         toward engaging.
                                                                                                engaging.
        Case 1:21-cv-00487-JMF Document 12-5 Filed 01/28/21 Page 3 of 7


2.5.
2.5.     “Confidential Information"
         "Confidential     Information” shall
                                            shall mean
                                                   mean all
                                                          all trade
                                                              trade secrets
                                                                    secrets and
                                                                              and non-public
                                                                                  non-public information
                                                                                               information
          concerning the
          concerning    the financial   data, strategic
                             financial data,             business plans,
                                              strategic business    plans, and
                                                                            and other  non-public, proprietary,
                                                                                other non-public,   proprietary, and
                                                                                                                 and
          confidential information
          confidential   information of    the Restricted
                                        of the Restricted Group.
                                                            Group. Confidential
                                                                      Confidential Information
                                                                                      Information includes,
                                                                                                    includes, but
                                                                                                              but is
                                                                                                                  is
          not limited
          not           to, the
              limited to,   the following
                                 following information:
                                            information: identities
                                                             identities of
                                                                         of Relevant
                                                                            Relevant Clients
                                                                                       Clients and
                                                                                                and Relevant
                                                                                                    Relevant
          Prospects; identities
          Prospects;               of companies
                       identities of   companies from
                                                    from which
                                                          which any
                                                                  any Subsidiary    obtains insurance
                                                                       Subsidiary obtains    insurance coverage
                                                                                                        coverage for
                                                                                                                  for
          Relevant Clients
          Relevant   Clients andand Relevant
                                    Relevant Prospects;
                                               Prospects; policy
                                                            policy terms,
                                                                    terms, conditions,    rates and
                                                                             conditions, rates  and expiration
                                                                                                     expiration
          dates pertaining
          dates pertaining to to Relevant
                                  Relevant Clients
                                            Clients and
                                                      and Relevant
                                                          Relevant Prospects;
                                                                      Prospects; risk
                                                                                  risk characteristics
                                                                                        characteristics of
                                                                                                        of Relevant
                                                                                                           Relevant
          Clients and
          Clients  and Relevant
                         Relevant Prospects;
                                    Prospects; and
                                                 and non-public
                                                      non-public information
                                                                   information of of the
                                                                                     the Restricted
                                                                                         Restricted Group
                                                                                                     Group
          concerning insurance
          concerning    insurance markets
                                     markets for   particular risks.
                                              for particular          Confidential Information
                                                               risks. Confidential                 shall not
                                                                                     Information shall   not include
                                                                                                             include
          information    that is
          information that     is within
                                  within public
                                          public domain,    provided that
                                                  domain, provided     that Colleague
                                                                             Colleague was
                                                                                         was not
                                                                                              not responsible,
                                                                                                  responsible,
          directly or
          directly  or indirectly,
                       indirectly, for   such information
                                     for such information entering
                                                              entering the
                                                                        the public
                                                                             public domain
                                                                                    domain without
                                                                                              without the
                                                                                                      the Restricted
                                                                                                          Restricted
          Group’s consent.
          Group's   consent.

2.6.
2.6.     “Directly or
         "Directly  or indirectly"
                        indirectly” shall
                                    shall mean
                                          mean the
                                                the Colleague
                                                    Colleague acting
                                                                acting either alone or
                                                                       either alone or jointly
                                                                                       jointly with
                                                                                               with or
                                                                                                     or on
                                                                                                        on
          behalf of
          behalf of or
                     or by
                        by means
                           means of
                                  of or
                                     or in
                                        in concert with any
                                           concert with any other
                                                            other person,
                                                                    person, firm
                                                                            firm or company (whether
                                                                                 or company    (whether as
                                                                                                         as
          principal, partner, manager,   employee,  contractor, director, consultant, investor  or similar
          principal, partner, manager, employee, contractor, director, consultant, investor or similar
          capacity) or
          capacity)  or otherwise.
                        otherwise.

2.7.
2.7.     “Employer” shall
         "Employer"  shall mean
                           mean the
                                the Subsidiary
                                    Subsidiary that
                                               that employs  the Colleague.
                                                    employs the  Colleague. If
                                                                            If the
                                                                                the Company
                                                                                    Company ever
                                                                                              ever
          becomes an
          becomes an employer of the
                     employer of the Colleague,
                                     Colleague, then
                                                 then the
                                                      the term
                                                          term Employer
                                                               Employer shall
                                                                         shall refer
                                                                               refer to
                                                                                     to the
                                                                                        the Company.
                                                                                            Company.

2.8.
2.8.     “Employment Agreement"
         "Employment  Agreement” shall
                                     shall mean
                                           mean the
                                                the contractual
                                                    contractual terms
                                                                terms and
                                                                      and conditions
                                                                          conditions which
                                                                                     which govern
                                                                                           govern
          the employment
          the            of the
              employment of the Colleague
                                Colleague by
                                           by Employer.
                                              Employer.

2.9.
2.9.     “Key Personnel"
         "Key  Personnel” shall
                              shall mean
                                    mean any
                                          any person
                                               person who
                                                       who is  at the
                                                            is at the date  the Colleague
                                                                       date the  Colleague ceases   to be
                                                                                             ceases to be an
                                                                                                          an
          employee   of Employer    or was  (i) at any time during   the  period   of twelve (12) months
          employee of Employer or was (i) at any time during the period of twelve (12) months prior        prior
          to that
          to that date
                  date employed
                       employed by by the
                                      the Restricted
                                          Restricted Group,    (ii) an
                                                       Group, (ii)  an employee
                                                                       employee withwith whom
                                                                                         whom Colleague
                                                                                                Colleague had
                                                                                                            had
          dealings, and
          dealings, and (iii)
                         (iii) employed
                               employed byby or
                                             or engaged
                                                 engaged in  the Business
                                                          in the  Business inin aa managerial
                                                                                   managerial capacity,   or was
                                                                                               capacity, or  was
          an employee
          an            with insurance,
              employee with    insurance, reinsurance
                                          reinsurance oror other
                                                           other technical
                                                                  technical expertise.
                                                                             expertise.

2.10.
2.10.    “Plan” shall
         "Plan" shall have
                      have the
                           the meaning
                               meaning set
                                       set forth in the
                                           forth in the recitals.
                                                        recitals.

2.11.
2.11.    “Relevant Area"
         "Relevant   Area” shall
                            shall mean
                                   mean the
                                         the counties,  parishes, districts,
                                              counties, parishes, districts, municipalities,
                                                                             municipalities, cities,
                                                                                             cities,
          metropolitan regions,
          metropolitan  regions, localities  and similar
                                  localities and similar geographic
                                                          geographic and
                                                                      and political
                                                                           political subdivisions,
                                                                                     subdivisions, within
                                                                                                     within and
                                                                                                             and
          outside of
          outside of the
                     the United
                         United States
                                 States of
                                         of America,
                                            America, in   which the
                                                       in which  the Employer,
                                                                     Employer, the
                                                                                 the Company
                                                                                     Company or  or any
                                                                                                    any of
                                                                                                         of its
                                                                                                            its
          Subsidiaries has carried
          Subsidiaries has  carried on
                                    on Business
                                        Business in   which the
                                                   in which  the Colleague
                                                                 Colleague has
                                                                             has been
                                                                                 been involved
                                                                                       involved or
                                                                                                 or concerned
                                                                                                     concerned
          or working
          or working on
                      on at
                         at any
                            any time
                                 time during   the period
                                       during the  period of
                                                           of twelve
                                                              twelve (12)
                                                                     (12) months
                                                                           months prior
                                                                                   prior to
                                                                                         to the
                                                                                            the date
                                                                                                 date on
                                                                                                      on which
                                                                                                          which
          the Colleague
          the Colleague ceases   to be
                         ceases to  be employed
                                       employed by  by Employer.
                                                       Employer.

2.12.
2.12.    “Relevant Client"
         "Relevant   Client” shall
                               shall mean
                                     mean any
                                            any person,
                                                person, firm   or company
                                                          firm or company whowho or
                                                                                  or which
                                                                                     which at
                                                                                            at any
                                                                                               any time
                                                                                                   time during
                                                                                                         during
          the period
          the period of
                      of twelve
                         twelve (12)
                                 (12) months
                                       months prior
                                               prior to
                                                      to the
                                                         the date
                                                              date on
                                                                   on which
                                                                      which the
                                                                              the Colleague
                                                                                  Colleague ceases
                                                                                             ceases to
                                                                                                    to be
                                                                                                       be
          employed by
          employed    by Employer
                         Employer is is or was aa client
                                        or was           or customer
                                                  client or  customer of  the Employer,
                                                                       of the  Employer, the
                                                                                          the Company
                                                                                              Company or or any
                                                                                                            any
          of its
          of     Subsidiaries or
             its Subsidiaries  or was
                                  was in
                                       in the
                                          the habit
                                              habit and/or
                                                     and/or practice
                                                             practice of
                                                                      of dealing  under contract
                                                                         dealing under            with the
                                                                                        contract with  the
          Employer, the
          Employer,    the Company
                           Company or or any
                                         any of
                                              of its
                                                 its Subsidiaries  and with
                                                     Subsidiaries and   with whom
                                                                              whom or   which the
                                                                                     or which  the Colleague
                                                                                                   Colleague
          had dealings
          had  dealings related  to the
                         related to the Business)
                                        Business) oror for  whose relationship
                                                       for whose   relationship with
                                                                                 with the
                                                                                      the Employer,
                                                                                          Employer, the
                                                                                                      the
          Company or
          Company    or any
                         any of
                             of its Subsidiaries the
                                its Subsidiaries  the Colleague
                                                       Colleague had
                                                                   had responsibility
                                                                       responsibility at
                                                                                       at any
                                                                                          any time
                                                                                              time during
                                                                                                   during the
                                                                                                           the
          said period.
          said  period.

2.13.
2.13.    “Relevant Period”
         "Relevant  Period" shall mean the
                            shall mean  the period
                                            period of
                                                   of twenty
                                                      twenty four (24) months
                                                             four (24) months following the date
                                                                              following the date on
                                                                                                 on
          which the
          which the Colleague
                    Colleague ceases to be
                              ceases to  be employed
                                            employed byby Employer.
                                                          Employer.

2.14.
2.14.    “Relevant Prospect”
         "Relevant              shall mean
                     Prospect" shall  mean any
                                           any person,
                                               person, firm  or company
                                                        firm or company whowho or
                                                                                or which
                                                                                   which at
                                                                                         at any
                                                                                            any time
                                                                                                time
          during the
          during the period
                     period of
                            of six
                               six (6)
                                   (6) months
                                       months prior
                                              prior to
                                                    to the
                                                       the date
                                                           date on
                                                                on which
                                                                   which the
                                                                           the Colleague
                                                                               Colleague ceases
                                                                                         ceases to
                                                                                                to be
                                                                                                   be
          employed by
          employed   by Employer
                        Employer was
                                   was an
                                       an active
                                          active prospective
                                                 prospective client
                                                              client of the Employer,
                                                                     of the Employer, the
                                                                                      the Company
                                                                                          Company or or


                                                     B-2
                                                     B-2
           Case 1:21-cv-00487-JMF Document 12-5 Filed 01/28/21 Page 4 of 7


             any of
             any of its
                    its Subsidiaries  with whom
                         Subsidiaries with  whom or
                                                  or with
                                                     with which
                                                          which the
                                                                the Colleague
                                                                    Colleague had
                                                                              had dealings
                                                                                  dealings related
                                                                                           related to
                                                                                                   to the
                                                                                                      the
             Business (other
             Business   (other than
                               than in
                                    in aa minimal
                                          minimal and
                                                  and non-material
                                                      non-material way).
                                                                   way).

   2.15.
   2.15.    “Restricted Group"
            "Restricted  Group” shall
                                   shall mean
                                         mean the
                                              the Company
                                                  Company and
                                                           and its
                                                               its Subsidiaries,
                                                                   Subsidiaries, including  the Employer,
                                                                                 including the  Employer,
             as in
             as in existence during the
                   existence during  the Colleague's
                                         Colleague’s employment  with Employer
                                                     employment with  Employer andand as
                                                                                      as of
                                                                                         of the
                                                                                            the date such
                                                                                                date such
             employment    ceases.
             employment ceases.

   2.16.
   2.16.    “Subsidiary” shall
            "Subsidiary"        mean aa direct
                          shall mean    direct and/or
                                               and/or indirect subsidiary of
                                                      indirect subsidiary of the
                                                                             the Company
                                                                                 Company as as well
                                                                                               well as
                                                                                                    as any
                                                                                                       any
             associate company
             associate company which
                                which is
                                       is designated
                                          designated by
                                                      by the
                                                         the Company
                                                             Company as as being
                                                                           being eligible
                                                                                 eligible for participation in
                                                                                          for participation in
             the Plan.
             the Plan.

Section 3 -- Non-Solicit
Section 3    Non-Solicit and
                         and Other
                             Other Obligations
                                   Obligations

   3.1.
   3.1.     The  Colleague acknowledges
            The Colleague     acknowledges that
                                              that by
                                                   by virtue
                                                      virtue of
                                                             of his
                                                                his or
                                                                    or her
                                                                       her management
                                                                            management position
                                                                                          position and
                                                                                                   and as
                                                                                                        as an
                                                                                                            an
            employee of
            employee   of Employer,
                          Employer, thethe Colleague
                                            Colleague has
                                                       has acquired
                                                            acquired and
                                                                      and will
                                                                           will acquire
                                                                                acquire knowledge
                                                                                        knowledge of of
            Confidential Information
            Confidential   Information ofof the
                                            the Restricted
                                                Restricted Group
                                                            Group and
                                                                    and their
                                                                        their Business.
                                                                               Business. The   Colleague further
                                                                                          The Colleague    further
            acknowledges that
            acknowledges     that the
                                  the Confidential
                                      Confidential Information
                                                    Information which
                                                                  which the
                                                                          the Restricted
                                                                              Restricted Group   has provided
                                                                                          Group has  provided andand
            will provide
            will provide to
                          to the
                              the Colleague
                                  Colleague would
                                              would give
                                                     give the
                                                          the Colleague
                                                              Colleague aa significant
                                                                             significant advantage
                                                                                         advantage if
                                                                                                    if the
                                                                                                       the
            Colleague were
            Colleague  were to to directly
                                  directly or indirectly be
                                           or indirectly be engaged
                                                            engaged inin any
                                                                         any Business
                                                                              Business at
                                                                                        at aa Competitor
                                                                                              Competitor of
                                                                                                          of the
                                                                                                             the
            Restricted Group.
            Restricted Group.

   3.2.
   3.2.     Without the
            Without   the Company's
                           Company’s prior prior written
                                                  written consent,
                                                            consent, thethe Colleague
                                                                             Colleague shall
                                                                                          shall not
                                                                                                not directly
                                                                                                     directly or
                                                                                                               or indirectly,
                                                                                                                  indirectly, at
                                                                                                                               at
            any time
            any  time during
                       during oror after
                                    after the
                                           the Colleague's
                                               Colleague’s employment
                                                               employment with   with any
                                                                                       any Employer,
                                                                                            Employer, disclose      any
                                                                                                          disclose any
            Confidential Information
            Confidential    Information and  and shall
                                                  shall use
                                                         use the
                                                             the Colleague's
                                                                  Colleague’s best best efforts  to prevent
                                                                                         efforts to  prevent the
                                                                                                              the taking
                                                                                                                   taking or
                                                                                                                           or
            disclosure of
            disclosure   of any
                            any Confidential
                                  Confidential Information
                                                   Information to  to aa Competitor,
                                                                         Competitor, or  or otherwise,
                                                                                            otherwise, except     as
                                                                                                          except as
            reasonably may
            reasonably    may bebe required
                                     required toto be
                                                   be disclosed
                                                       disclosed by by the
                                                                        the Colleague
                                                                             Colleague in in the
                                                                                             the ordinary
                                                                                                  ordinary performance
                                                                                                             performance of of
            his or
            his or her
                   her duties   for Employer
                        duties for    Employer or  or as
                                                      as required
                                                          required by by law.
                                                                          law. Notwithstanding
                                                                                 Notwithstanding the  the foregoing,   you
                                                                                                           foregoing, you
            understand that
            understand    that if  you make
                               if you    make aa confidential
                                                  confidential disclosure
                                                                  disclosure of of aa trade
                                                                                      trade secret
                                                                                             secret of
                                                                                                     of the
                                                                                                        the Company
                                                                                                             Company or  or
            other Confidential
            other  Confidential Information
                                    Information to  to aa government      official or
                                                          government official       or an
                                                                                       an attorney
                                                                                           attorney for
                                                                                                      for the
                                                                                                          the sole
                                                                                                              sole purpose
                                                                                                                    purpose ofof
            reporting aa suspected
            reporting     suspected violation
                                        violation ofof law,
                                                        law, or
                                                             or in
                                                                 in aa court
                                                                       court filing   under seal,
                                                                              filing under    seal, or
                                                                                                    or otherwise
                                                                                                       otherwise engage
                                                                                                                    engage in
                                                                                                                            in
            activities protected
            activities protected under
                                     under whistleblower
                                             whistleblower statutes,
                                                               statutes, youyou shall   not be
                                                                                 shall not  be held
                                                                                                held liable  under this
                                                                                                      liable under   this
            Agreement     or under     any  federal  or  state trade   secret  law  for  such  a disclosure
            Agreement or under any federal or state trade secret law for such a disclosure or engaging of     or engaging    of
            such activity
            such  activity and
                            and shall
                                  shall also
                                         also not
                                               not be
                                                    be required
                                                        required toto notify
                                                                       notify the
                                                                               the Company
                                                                                    Company of  of any
                                                                                                    any such
                                                                                                         such disclosure
                                                                                                               disclosure oror
            engaging
            engaging ofof any
                           any such
                                such activity.
                                        activity.

   3.3.
   3.3.     The Colleague shall
            The Colleague shall not,
                                not, for the Relevant
                                     for the Relevant Period,
                                                      Period, directly
                                                              directly or
                                                                       or indirectly
                                                                          indirectly for
                                                                                     for aa Competitor
                                                                                            Competitor or
                                                                                                       or
            otherwise:
            otherwise:

            3.3.1.
            3.3.1.    within the
                      within the Relevant
                                 Relevant Area,
                                          Area, solicit any Relevant
                                                solicit any Relevant Client
                                                                     Client or
                                                                            or Relevant
                                                                               Relevant Prospect
                                                                                        Prospect for the
                                                                                                 for the
                      purposes of
                      purposes  of any
                                   any Business
                                       Business which
                                                which competes
                                                        competes or
                                                                 or will
                                                                    will compete or seeks
                                                                         compete or seeks to
                                                                                          to compete
                                                                                             compete with
                                                                                                      with
                      the Restricted
                      the Restricted Group;
                                     Group;

            3.3.2.
            3.3.2.    within the
                      within the Relevant
                                 Relevant Area,
                                            Area, accept,
                                                  accept, perform
                                                          perform services
                                                                   services for,
                                                                             for, or
                                                                                  or deal
                                                                                     deal with
                                                                                          with any
                                                                                               any Relevant
                                                                                                   Relevant
                      Client or
                      Client or Relevant
                                Relevant Prospect
                                          Prospect for  the purposes
                                                    for the purposes of
                                                                      of any
                                                                         any Business
                                                                              Business which
                                                                                        which competes
                                                                                               competes or
                                                                                                        or will
                                                                                                           will
                      compete or
                      compete   or seeks
                                   seeks to
                                         to compete
                                            compete with
                                                     with the
                                                           the Restricted
                                                               Restricted Group;
                                                                          Group;

            3.3.3.
            3.3.3.    solicit for
                      solicit for employment or entice
                                  employment or        away from
                                                entice away      the Restricted
                                                            from the Restricted Group
                                                                                Group any
                                                                                      any Key
                                                                                          Key Personnel;
                                                                                              Personnel;
                      or
                      or

            3.3.4.
            3.3.4.    employ or
                      employ or engage or endeavour
                                engage or           to employ
                                          endeavour to employ or
                                                              or engage any Key
                                                                 engage any Key Personnel.
                                                                                Personnel.

   3.4.
   3.4.     To  the extent
            To the          the Colleague
                    extent the  Colleague is
                                          is aa party
                                                party to
                                                      to an
                                                         an Employment
                                                            Employment Agreement
                                                                          Agreement oror other
                                                                                         other agreement
                                                                                               agreement with
                                                                                                          with
            the Employer,
            the Employer, thethe Company
                                 Company oror any
                                               any Subsidiary that contains
                                                   Subsidiary that contains post-employment
                                                                             post-employment covenants
                                                                                                covenants and
                                                                                                           and
            restrictions, those
            restrictions, those post-employment
                                 post-employment covenants
                                                    covenants and
                                                              and restrictions
                                                                   restrictions shall
                                                                                shall be
                                                                                      be separate
                                                                                         separate and
                                                                                                  and apart
                                                                                                      apart and
                                                                                                            and


                                                            B-3
                                                            B-3
           Case 1:21-cv-00487-JMF Document 12-5 Filed 01/28/21 Page 5 of 7


            independent
            independent from the covenants
                        from the covenants and
                                           and restrictions set forth
                                               restrictions set       in Section
                                                                forth in Section 3.2
                                                                                 3.2 and
                                                                                     and Section 3.4
                                                                                         Section 3.4
            herein.
            herein.


    3.5.
    3.5.    The Colleague shall
            The Colleague   shall not
                                   not directly
                                        directly or
                                                  or indirectly,
                                                     indirectly, at
                                                                 at any
                                                                    any time
                                                                         time during
                                                                               during or
                                                                                       or after
                                                                                          after the
                                                                                                the Colleague's
                                                                                                    Colleague’s
            employment with
            employment    with any
                                any Employer,
                                     Employer, taketake any
                                                        any action
                                                             action or
                                                                     or make
                                                                        make any
                                                                               any statement,
                                                                                    statement, written
                                                                                                written or oral, that
                                                                                                        or oral, that
            disparages or
            disparages  or criticizes  the business
                           criticizes the   business or
                                                      or management
                                                         management of   of the
                                                                            the Employer,
                                                                                Employer, the
                                                                                            the Company
                                                                                                 Company or or any
                                                                                                               any
            Subsidiary  or any
            Subsidiary or  any of
                                of its  or their
                                   its or  their respective
                                                 respective directors,   officers, agents,
                                                             directors, officers,  agents, employees,    products or
                                                                                           employees, products     or
            services. Nothing
            services. Nothing contained
                                contained herein
                                             herein limits  or restricts
                                                     limits or restricts any
                                                                         any rights  Colleague may
                                                                              rights Colleague   may have
                                                                                                       have to
                                                                                                            to
            engage in
            engage  in protected
                       protected concerted
                                  concerted activity
                                               activity under
                                                        under the
                                                                the National
                                                                    National Labor
                                                                               Labor Relations
                                                                                       Relations Act.
                                                                                                  Act.

    3.6.
    3.6.    The Colleague recognizes
            The Colleague   recognizes and
                                       and agrees
                                            agrees that
                                                    that the
                                                         the payment
                                                             payment ofof damages
                                                                          damages will
                                                                                     will not
                                                                                          not be
                                                                                              be an
                                                                                                 an adequate
                                                                                                     adequate
            remedy for
            remedy      any breach
                    for any  breach by
                                    by Colleague
                                       Colleague ofof any
                                                      any of
                                                           of the
                                                              the covenants
                                                                  covenants set
                                                                              set forth
                                                                                  forth in Section 3
                                                                                        in Section  3 of
                                                                                                       of this
                                                                                                          this
            RCA. Colleague
            RCA.   Colleague recognizes
                               recognizes that
                                          that irreparable
                                               irreparable injury
                                                            injury will
                                                                   will result
                                                                        result to
                                                                               to Company
                                                                                  Company and/or
                                                                                              and/or its
                                                                                                      its
            Subsidiaries
            Subsidiaries in the event
                         in the event of
                                      of any
                                         any such
                                             such breach
                                                   breach and
                                                           and therefore
                                                                therefore Colleague
                                                                           Colleague agrees
                                                                                       agrees that
                                                                                               that Company
                                                                                                    Company
            may, in
            may,    addition to
                 in addition  to recovering
                                 recovering damages,
                                            damages, proceed
                                                       proceed inin equity to enjoin
                                                                    equity to         Colleague from
                                                                              enjoin Colleague    from violating
                                                                                                         violating
            any such
            any such covenant.
                     covenant.

    3.7.
    3.7.    The Colleague acknowledges
            The Colleague  acknowledges that
                                          that the
                                               the provisions
                                                   provisions ofof this
                                                                   this Section 3 are
                                                                        Section 3 are fair,
                                                                                      fair, reasonable
                                                                                            reasonable and
                                                                                                       and
            necessary to
            necessary to protect
                         protect the
                                 the goodwill
                                     goodwill and
                                              and interests
                                                   interests of
                                                             of the
                                                                the Restricted
                                                                     Restricted Group.
                                                                                Group.

Section 4 -- Governing
Section 4              Law &
             Governing Law & Jurisdiction
                             Jurisdiction

    4.1.
    4.1.    This RCA shall
            This RCA        be governed
                      shall be governed byby and
                                              and construed  in accordance
                                                  construed in  accordance with
                                                                           with the
                                                                                the laws of the
                                                                                    laws of the state
                                                                                                state of
                                                                                                      of
            New York,
            New  York, without
                       without regard  to its
                                regard to its conflicts
                                              conflicts of
                                                        of law principles.
                                                           law principles.


    4.2.
    4.2.    Any suit,
            Any    suit, action
                         action or
                                 or proceeding
                                    proceeding arising
                                                  arising out
                                                           out of
                                                               of or
                                                                  or relating
                                                                      relating to
                                                                                to this
                                                                                   this RCA
                                                                                        RCA shall
                                                                                               shall only
                                                                                                     only be
                                                                                                           be brought
                                                                                                              brought inin
            the  State  and  Federal   Courts  located   in the County    of  New   York,  State  of
            the State and Federal Courts located in the County of New York, State of New York and theNew   York   and  the
            Parties hereto
            Parties   hereto irrevocably    and unconditionally
                              irrevocably and     unconditionally submit
                                                                    submit accordingly
                                                                              accordingly to to the
                                                                                                the exclusive
                                                                                                    exclusive
            jurisdiction of
            jurisdiction       such courts
                           of such           for the
                                     courts for  the purpose
                                                     purpose ofof any
                                                                  any such
                                                                        such suit,
                                                                               suit, action
                                                                                     action or
                                                                                            or proceeding.
                                                                                               proceeding. The
                                                                                                             The
            Colleague hereby
            Colleague     hereby irrevocably     and unconditionally
                                   irrevocably and    unconditionally waives
                                                                         waives anyany objections
                                                                                        objections hehe or she may
                                                                                                        or she  may now
                                                                                                                     now
            have or
            have   or hereafter
                       hereafter have
                                  have to
                                        to the
                                           the laying
                                               laying ofof the
                                                           the venue
                                                               venue ofof any
                                                                           any suit,
                                                                                suit, action
                                                                                      action or
                                                                                              or proceeding
                                                                                                 proceeding arising
                                                                                                              arising out
                                                                                                                       out
            of or
            of  or relating
                    relating to
                             to this
                                this RCA
                                      RCA inin the
                                               the foregoing
                                                    foregoing courts.
                                                                courts. The     Colleague further
                                                                          The Colleague              acknowledges that
                                                                                            further acknowledges      that
            for  purposes of
            for purposes    of N.Y.C.P.L.R.
                                N.Y.C.P.L.R. 327(b)
                                                 327(b) and
                                                          and N.Y.
                                                               N.Y. G.O.L.
                                                                      G.O.L. Section
                                                                                Section 5-1402,    the value
                                                                                         5-1402, the   value of
                                                                                                             of the
                                                                                                                 the Plan
                                                                                                                     Plan
            is in
            is in excess
                   excess of
                           of One
                               One Million
                                     Million Dollars
                                              Dollars ($1,000,000)
                                                       ($1,000,000) and and the
                                                                             the Colleague
                                                                                  Colleague hereby
                                                                                              hereby further
                                                                                                       further irrevocably
                                                                                                               irrevocably
            and unconditionally
            and   unconditionally waives
                                      waives any
                                              any claim
                                                   claim that
                                                           that any
                                                                any such
                                                                     such suit,
                                                                            suit, action
                                                                                  action or
                                                                                          or proceeding
                                                                                             proceeding brought
                                                                                                          brought inin the
                                                                                                                       the
            foregoing
            foregoing courts     has been
                          courts has  been brought
                                            brought inin an
                                                          an inconvenient     forum.
                                                             inconvenient forum.

Section
Section 5
        5 -- Consideration,
             Consideration, Severability, Beneficiaries &
                            Severability, Beneficiaries & Effect
                                                          Effect on
                                                                 on other
                                                                    other agreements
                                                                          agreements

    5.1.
    5.1.    The  Parties acknowledge
            The Parties  acknowledge that
                                        that the
                                             the provisions
                                                 provisions ofof this
                                                                 this RCA
                                                                      RCA are are severable.
                                                                                  severable. IfIf any
                                                                                                  any part
                                                                                                       part or
                                                                                                            or
            provision of
            provision  of this
                          this RCA
                               RCA shall
                                     shall be
                                           be determined
                                               determined by by any
                                                                any court
                                                                     court or
                                                                           or tribunal
                                                                               tribunal to
                                                                                         to be
                                                                                            be invalid,
                                                                                               invalid, then
                                                                                                         then such
                                                                                                               such
            partial invalidity
            partial            shall not
                    invalidity shall not cause  the remainder
                                         cause the  remainder of of this
                                                                    this RCA
                                                                         RCA to to be
                                                                                   be or
                                                                                      or become
                                                                                          become invalid.
                                                                                                    invalid. If  any
                                                                                                              If any
            provision hereof
            provision  hereof is
                               is held
                                  held unenforceable
                                       unenforceable onon the
                                                           the basis
                                                                basis that
                                                                      that it
                                                                           it exceeds
                                                                              exceeds what
                                                                                        what is
                                                                                              is reasonable
                                                                                                 reasonable for   the
                                                                                                              for the
            protection of
            protection  of the
                           the goodwill  and interests
                               goodwill and             of the
                                              interests of  the Restricted
                                                                Restricted Group,
                                                                             Group, but
                                                                                      but would
                                                                                          would bebe valid
                                                                                                      valid if
                                                                                                            if part
                                                                                                               part of
                                                                                                                     of
            the wording
            the wording were
                          were modified
                                modified or   deleted, as
                                           or deleted, as permitted
                                                          permitted by by applicable
                                                                          applicable law,    then such
                                                                                       law, then   such restriction   or
                                                                                                         restriction or
            obligation shall
            obligation  shall apply
                              apply with
                                     with such
                                          such deletions
                                                deletions or
                                                           or modifications
                                                               modifications as as may
                                                                                   may be
                                                                                        be necessary
                                                                                            necessary toto make
                                                                                                           make itit
            enforceable.
            enforceable.

    5.2.
    5.2.    The  Colleague acknowledges
            The Colleague  acknowledges that
                                         that he
                                              he or
                                                 or she
                                                    she remains
                                                        remains bound
                                                                 bound by
                                                                        by any
                                                                           any Employment
                                                                               Employment Agreement
                                                                                             Agreement
            or any
            or any other
                   other agreement
                         agreement currently
                                   currently in
                                             in effect
                                                effect by
                                                       by and
                                                          and between
                                                              between the
                                                                       the Colleague,
                                                                           Colleague, on
                                                                                      on the
                                                                                         the one
                                                                                             one hand,
                                                                                                 hand,
            and the
            and the Employer,
                    Employer, the
                              the Company
                                  Company or or any
                                                any Subsidiary,
                                                    Subsidiary, on
                                                                on the
                                                                   the other
                                                                       other hand,
                                                                             hand, including but not
                                                                                   including but not



                                                         B-4
                                                         B-4
          Case 1:21-cv-00487-JMF Document 12-5 Filed 01/28/21 Page 6 of 7


           limited to any
           limited to any post-employment
                           post-employment covenants
                                             covenants and
                                                       and restrictions,
                                                           restrictions, and
                                                                         and this
                                                                             this RCA
                                                                                  RCA shall
                                                                                      shall be
                                                                                            be in
                                                                                               in addition
                                                                                                  addition
           to, and
           to, and not
                   not in
                       in place
                          place of
                                of any
                                   any such agreements.
                                       such agreements.

   5.3.
   5.3.    Nothing contained
           Nothing              in this
                     contained in  this RCA
                                        RCA constitutes
                                             constitutes aa promise
                                                            promise or
                                                                     or agreement
                                                                        agreement to
                                                                                   to employ
                                                                                      employ the
                                                                                              the Colleague
                                                                                                  Colleague
           for
           for aa guaranteed term or
                  guaranteed term   or otherwise
                                       otherwise modify
                                                 modify the
                                                         the terms
                                                              terms and
                                                                    and conditions  of the
                                                                         conditions of the Colleague's
                                                                                           Colleague’s
           employment with
           employment    with the
                               the Employer.
                                   Employer.

Section 6 —
Section 6 – Miscellaneous
            Miscellaneous

   6.1.
   6.1.     This  RCA, and
            This RCA,    and the
                               the provisions
                                   provisions hereof,
                                              hereof, may
                                                      may not
                                                            not be
                                                                be modified,
                                                                   modified, amended,
                                                                             amended, terminated,
                                                                                        terminated, or
                                                                                                    or limited
                                                                                                       limited
             in any
             in any fashion    except by
                     fashion except   by written
                                         written agreement
                                                 agreement signed
                                                             signed by
                                                                    by both
                                                                       both parties
                                                                             parties hereto,
                                                                                     hereto, which
                                                                                             which specifically
                                                                                                   specifically
             states that
             states that it
                         it is modifying, amending
                            is modifying,  amending oror terminating
                                                         terminating this
                                                                     this RCA.
                                                                          RCA.


   6.2.
   6.2.     The
            The rights  and remedies
                 rights and  remedies ofof the
                                           the Restricted
                                               Restricted Group
                                                          Group under
                                                                 under this
                                                                       this RCA
                                                                            RCA shall
                                                                                  shall inure
                                                                                        inure to
                                                                                              to the
                                                                                                 the benefit
                                                                                                     benefit of
                                                                                                             of
             any and
             any  and all
                      all of
                          of its/their
                             its/their successors,
                                       successors, assigns,
                                                   assigns, parent
                                                            parent companies,
                                                                   companies, sister
                                                                               sister companies,
                                                                                      companies, subsidiaries
                                                                                                   subsidiaries
             and other
             and        affiliated corporations,
                  other affiliated corporations, and
                                                 and the
                                                      the successors
                                                          successors and
                                                                     and assigns
                                                                          assigns of
                                                                                  of each
                                                                                      each of
                                                                                           of them.
                                                                                              them.


   6.3.
   6.3.     The waiver by
            The waiver  by either
                            either party
                                   party of
                                         of any
                                            any breach
                                                breach of
                                                       of this
                                                          this RCA
                                                               RCA shall
                                                                    shall not
                                                                          not operate
                                                                              operate or
                                                                                      or be
                                                                                         be construed
                                                                                            construed as
                                                                                                      as aa
             waiver of
             waiver of that
                       that party's
                            party’s rights
                                    rights on
                                           on any
                                              any subsequent
                                                  subsequent breach.
                                                               breach.


   6.4.
   6.4.     The  Colleague acknowledges
            The Colleague  acknowledges that
                                          that the
                                               the Award
                                                   Award constitutes  adequate consideration
                                                          constitutes adequate               to support
                                                                               consideration to support
             the covenants
             the covenants and
                           and promises
                                promises made
                                         made byby the
                                                   the Colleague
                                                       Colleague within
                                                                 within this
                                                                        this RCA
                                                                             RCA regardless  of whether
                                                                                  regardless of whether
             such Award
             such Award is  ultimately beneficial
                         is ultimately beneficial to
                                                  to Colleague.
                                                     Colleague.


   6.5.
   6.5.     The Colleague acknowledges
            The Colleague    acknowledges and
                                            and agrees
                                                 agrees that
                                                          that the
                                                               the Colleague
                                                                   Colleague shall
                                                                             shall be
                                                                                   be obliged
                                                                                      obliged to
                                                                                              to draw
                                                                                                 draw the
                                                                                                       the
             provisions of
            provisions  of Section
                           Section 33 of this RCA
                                      of this RCA to to the
                                                        the attention
                                                            attention of
                                                                      of any
                                                                         any third
                                                                             third party
                                                                                   party who
                                                                                         who may,
                                                                                             may, at
                                                                                                   at any
                                                                                                      any time
                                                                                                            time
             before or
            before  or after
                       after the
                             the termination
                                 termination of
                                              of the
                                                 the Colleague's
                                                      Colleague’s employment
                                                                    employment with
                                                                                 with Employer,
                                                                                      Employer, offer
                                                                                                  offer to
                                                                                                        to
             employ  or engage
             employ or           him or
                        engage him   or her
                                        her and
                                            and for   or with
                                                  for or with whom
                                                               whom Colleague
                                                                      Colleague intends  to work
                                                                                 intends to work within
                                                                                                 within the
                                                                                                          the
             Relevant Period.
             Relevant  Period.

   6.6.
   6.6.     The  various section
            The various  section headings
                                 headings contained
                                          contained inin this
                                                         this RCA
                                                              RCA are
                                                                    are for
                                                                        for the
                                                                            the purpose
                                                                                purpose of
                                                                                        of convenience only
                                                                                           convenience only
             and are
             and are not
                     not intended
                         intended to
                                  to define or limit
                                     define or limit the
                                                     the contents  of such
                                                          contents of       sections.
                                                                      such sections.

   6.7.
   6.7.     This RCA may
            This RCA    may bebe executed  in one
                                  executed in      or more
                                              one or  more counterparts,
                                                           counterparts, each  of which
                                                                          each of which shall
                                                                                          shall constitute
                                                                                                constitute an
                                                                                                           an
             original and  all of which  taken together shall  constitute one and the same  document.
             original and all of which taken together shall constitute one and the same document. This   This
             RCA will
             RCA   will be
                        be binding,
                            binding, notwithstanding   that either
                                      notwithstanding that         party’s signature
                                                            either party's           is displayed
                                                                           signature is displayed only
                                                                                                   only on
                                                                                                        on aa
             facsimile or electronic
             facsimile or electronic copy   of the
                                       copy of the signature
                                                   signature page.
                                                             page.

   6.8.
   6.8.    Any provisions
           Any provisions which
                           which by
                                  by their
                                     their nature
                                           nature survive
                                                  survive termination
                                                          termination ofof this
                                                                           this RCA,
                                                                                RCA, including   the
                                                                                      including the
           obligations set
           obligations set forth in Section
                           forth in Section 3
                                            3 and
                                              and Section
                                                  Section 4,
                                                           4, shall
                                                              shall survive
                                                                    survive termination
                                                                             termination of this RCA.
                                                                                         of this RCA.

   6.9.
   6.9.     This RCA has
            This RCA   has been
                           been executed
                                 executed on
                                           on behalf
                                              behalf of
                                                     of the
                                                        the Company
                                                            Company electronically and the
                                                                    electronically and the Colleague
                                                                                           Colleague
             accepts the
             accepts the electronic signature of
                         electronic signature of the
                                                 the Company.
                                                     Company.




                                                     B-5
                                                     B-5
         Case 1:21-cv-00487-JMF Document 12-5 Filed 01/28/21 Page 7 of 7


    By the Colleague’s
           Colleagues execution or electronic acceptance of this RCA in thethe manner specified in the
Colleague’s online account
Colleagues mate    account with
                           with the
                                the Company’s    designated broker/stock
                                    Company's designated    broker/stock plan
                                                                          plan administrator,
                                                                               administrator, the
                                                                                              the
Colleague  and the
Colleague and  the Company
                   Company have   agreed to
                            have agreed  to the terms and
                                            the terms and conditions
                                                          conditions of
                                                                      of this
                                                                         this RCA
                                                                              RCA in connection with
                                                                                  hi connection
the Colleague’s
the             Award.
    Colleagues AWard.

Signed for
Signed  for and
            and on
                on behalf of
                   behalf of
       Towers Watson
Willis Towers                Limited Company
               Wabon Public Limited  Company by:
                                             by:



                              (SCAA-ct___
Name: Anne Donovan
Name:        Donovan Bodnar
                      Bodnar
             Administrative Officer
Title: Chief Administrative Officer and
                                    and Head
                                        Head of
                                             of Human
                                                Human Resources
                                                      Resources

Colleague:
Colleague:

Signature: Signed Electronically

            PAUL 13
Print Name: PAUL D HERRIOTT


05/08/2020




                                                  B-6
                                                  B-6
